996 So. 2d 236 (2008)
Calvin Tramel HOPKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5078.
District Court of Appeal of Florida, First District.
November 17, 2008.
Rehearing Denied December 17, 2008.
Nancy A. Daniels, Public Defender; A. Victoria Wiggins and David A. Davis, Assistant Public Defenders, Tallahassee, for Appellant.
Bill McCollum, Attorney General; Thomas D. Winokur and Michael T. Kennett, Assistant Attorneys General, Tallahassee, for Appellee.
*237 PER CURIAM.
The appellant, Calvin Hopkins, was convicted of two counts of aggravated assault with a deadly weapon and one count of possession of less than 20 grams of marijuana. We reverse the appellant's conviction and remand for a new trial.
During the trial, the prosecutor said to the jury "everybody here probably would like to hear both sides of the story." This comment constituted an inappropriate comment on the appellant's right to remain silent. See State v. Thornton, 491 So. 2d 1143 (Fla.1986).
REVERSED and REMANDED.
DAVIS, PADOVANO, and ROBERTS, JJ., concur.